Citation Nr: 1141491	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  10-20 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for residuals of shrapnel injuries to the left leg.

2.  Entitlement to service connection for residuals of shrapnel injuries to the left leg.

3.  Whether new and material evidence has been received to reopen a claim of service connection for residuals of shrapnel injuries to the right leg. 

4.  Entitlement to service connection for residuals of shrapnel injuries to the right leg.  

5.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

6.  Entitlement to service connection for loss of teeth due to dental trauma.

7.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1944 to July 1946.  He is a recipient of the Combat Infantryman Badge, and the Purple Heart and Bronze Star Medals, among other decorations.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2009 and December 2009 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Hartford, Connecticut that denied the claims on appeal.  

In September 2009, the Veteran submitted a claim for "dependency allowance."  The RO subsequently awarded additional compensation benefits on the basis of the Veteran's spouse.  

The Veteran appealed the issue of service connection for bilateral hearing loss.  In June 2011, the RO granted service connection for hearing loss.  Since this rating action result in a full grant of the benefit sought, this issue is no longer on appeal.   

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of service connection for residuals of shrapnel injuries to the left and right legs, PTSD, dental trauma residuals, and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Entitlement to service connection for residuals of shrapnel injuries to the left leg was denied in an August 2006 Board decision. 

2.  Evidence received since the August 2006 Board decision is not cumulative or redundant of the evidence previously of record and is sufficient to trigger VA's duty to provide a VA examination for claimed residuals of shrapnel injuries to the left leg. 

 3.  Entitlement to service connection for residuals of shrapnel injuries to the right leg was denied in an August 2006 Board decision. 

4.  Evidence received since the August 2006 Board decision is not cumulative or redundant of the evidence previously of record and is sufficient to trigger VA's duty to provide a VA examination for claimed residuals of shrapnel injuries to the right leg. 


CONCLUSIONS OF LAW

1.  The August 2006 Board decision that denied entitlement to service connection for residuals of shrapnel injuries to the left leg is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. §§ 20.1100, 20.1105 (2011). 

2.  New and material evidence has been received to reopen a claim for service connection for residuals of shrapnel injuries to the left leg.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 

3.  The August 2006 Board decision that denied entitlement to service connection for residuals of shrapnel injuries to the right leg is final.  38 U.S.C.A. § 7104(b); 38 C.F.R. §§ 20.1100, 20.1105. 

4.  New and material evidence has been received to reopen a claim for service connection for residuals of shrapnel injuries to the right leg.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Petitions to reopen claims of service connection for residuals of shrapnel injuries to the left and right legs.  
	
The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

As the Board is granting the petitions to reopen for new and material evidence, the claims are substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Generally, a decision denying a claim, which has become final may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(d)(3).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The newly presented evidence is presumed to be credible for purposes of determining whether it is new and material.  Savage v. Gober, 10 Vet. App. 488 (1997). 

For the purpose of determining whether new and material evidence has been presented to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996). 

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

The Board denied the Veteran's claim for service connection for residuals of shrapnel injuries of the lower extremities in August 2006; because the record did not show that the current bilateral knee arthritis and claudication of the lower extremities were related to shrapnel injuries incurred during service.  Board decisions are final when issued.  38 C.F.R. § 20.1100. 

Evidence considered in the August 2006 Board decision included testimony given at a May 2005 RO hearing, VA treatment notes dated through May 2005, a February 2003 letter by Dr. E.K., in addition to records confirming combat service.  

In statements submitted prior to August 2006, the Veteran asserted that he had residual disabilities in both lower extremities due to shrapnel wounds incurred during service.  He reported that he had undergone arthroscopic surgery in each knee in the 1990s to remove shrapnel fragments.  However, the hospital records relating to the surgeries were destroyed.  VA orthopedic clinic X-rays from November 2002, July 2003, and May 2005 showed degenerative changes in both knees.  The X-rays from November 2002 were also remarkable for osteonecrosis and multiple bony fragments in the right knee.   

A VA examination report, dated in July 2003, shows that the Veteran reported progressive bilateral knee pain beginning in 1996.  The examiner considered the Veteran's report of a shrapnel injury to his lower extremities.  Clinical examination of the lower extremities showed edema, but did not reflect any scar.  There was no evidence of bone, joint, or nerve damage, and the Veteran exhibited normal muscle strength in both lower extremities.  The examiner reviewed the November 2002 X-rays.  He assessed status post shrapnel fragment wounds and opined that the knee disorders were unrelated to the shrapnel injury.  

VA treatment notes prior to May 2005 reflect that the Veteran began having bilateral knee pain sometime in the 1990s.  

Evidence received since August 2006 includes updated VA treatment records and various written statements by the Veteran.  The Veteran has continued to assert that he has a current bilateral leg disability related to shrapnel wounds.  

VA treatment records, dated in May 2007, reflect that he continued to report bilateral knee pain.  He also reported bilateral shin pain that began in 1944.  Clinical examination of the lower extremities showed traces of edema with mild palpable tenderness of the anterior shin area.  No knee tenderness or effusion was found.  The examiner reported that the sensation of the lower extremities was within normal limits.  He reviewed bilateral knee X-rays.  He assessed osteoarthritis of the knees with bilateral shin pain that remained symptomatic despite medication.  

The newly received VA treatment records include complaints about a continuity of symptomatology consisting of bilateral shin pain.  This evidence is new in that it was not previously of record.  It relates to an element of the previous denial that was found to be lacking, evidence that the Veteran has a current lower extremity disorder that had its onset in service.  It raises a reasonable possibility of substantiating the claims in light of Shade, supra.  As discussed in the Remand section of this decision, the newly received evidence triggers VA's duty to provide an examination.  The Court has recently held that evidence raises a reasonable possibility of substantiating the claim if it triggers the duty to provide an examination.  Id.  The claims are therefore reopened. 


ORDER

New and material evidence having been received; the claim for service connection for residuals of shrapnel injuries to the left leg is reopened. 

New and material evidence having been received; the claim for service connection for residuals of shrapnel injuries to the right leg is reopened. 


REMAND

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

A Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, at 83.  The threshold for finding a link between current disability and service is low. Locklear v. Nicholson, 20 Vet. App. 410 (2006); Id.

The Veteran's reports of shrapnel injuries to his lower extremities are consistent with the circumstances of his combat service, and his in-service injuries are presumed.  See 38 U.S.C.A. § 1154(b) (West 2002).  He asserts that the current symptoms in his lower extremities, including shin pain and degenerative joint disease in both knees, are due to shrapnel injuries.  A May 2007 VA treatment note reflects that he reported a continuity of symptomatology consisting of bilateral shin pain.  VA examination is required to determine whether the Veteran has any residuals of the in-service shrapnel injury, and whether there is a current shin disability.  

Because the Veteran served in combat his reports of combat stressors are sufficient to establish their occurrence without the need for credible supporting evidence.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).   However, the record does not reflect a current psychiatric diagnosis.  He was afforded an August 2009 VA PTSD examination.  The examiner concluded that the Veteran did not have any psychological disorder.  Following this examination, the Veteran submitted several written statements contending that it was inadequate and did not accurately assess his psychological state.  He identified additional psychological symptoms that were not previously of record or provided to the VA examiner.  

Since the Veteran has reported additional psychological symptoms that were not of record at the time of the examination, the Board finds that the August 2009 VA examination report is inadequate for rating purposes as it does not account for these additional reports of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that the probative value of a medical opinion depends on whether the opinion is the result of a fully informed review of the record).  He must be afforded an additional VA psychological examination to determine the nature and etiology of the claimed psychological disability, to include PTSD.  

Regarding the claimed tooth loss due to dental trauma, he reported in August 2009 and June 2010 correspondence that he lost several teeth while engaged in combat.  His reports about dental trauma are persuasive evidence of its occurrence.  38 U.S.C.A. § 1154(b).  The evidence does not include any dental records establishing the nature and extent of any current dental disorder related to in-service trauma.  The Board finds that a VA dental examination is necessary to determine the nature and etiology of the claimed dental trauma residuals.  38 U.S.C.A. § 5103A(d); McLendon.

For the tinnitus claim, he was afforded two VA audiolgoical examinations.  At the first VA examination in January 2011, he reported having tinnitus symptoms since 2000, but the examiner did not provide an etiology opinion.  At the second VA examination in March 2011, he denied having current tinnitus symptoms.  His reports of tinnitus prior to the March 2011 examination meet the threshold for a current disability.  McClain v. Nicholson, 21 Vet. App. 319 (2007) (requirement for a current disability is satisfied if there is evidence of the disability at any time since the claim for service connection).  Since he has demonstrated a current disability, an etiology opinion is necessary to evaluate this claim.  

VA regulations provide that where "the [examination] report does not contain sufficient detail; it is incumbent upon the rating board to return the report as inadequate for evaluation purposes."  38 C.F.R. § 4.2 (2011).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination.'"  Goss v. Brown, 9 Vet. App 109, 114 (1996).  The Board finds that another VA audiological examination is necessary to determine the nature and etiology of the claimed tinnitus.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO/AMC should afford the Veteran a VA examination to determine whether he has any current disability in his lower extremities that is related to service to include shrapnel residuals.  The examiner should review the claims folder and note such review in the examination report or addendum.  Any indicated neurological tests or diagnostic studies should be undertaken. 

The examiner should provide an opinion as to whether any current disorder to include, arthritis of the knees, the result of a disease or injury in active service, including shrapnel wounds.  

The examiner should presume that the Veteran had shrapnel wounds in both lower extremities during active service.  The examiner should also note the report in VA treatment records of shin pain symptoms beginning in service and the November 2002 X-rays of the knees indicating the presence of arthritis and spontaneous osteonecrosis and bony fragments in the right knee. 

The examiner should provide reasons for any opinion. 

If the examiner cannot provide an opinion without resorting to speculation, the examiner must provide a reason as to why this is so, and must indicate what if any additional evidence would permit an opinion to be made. 

The examiner is advised that the Veteran is competent to his symptoms and history, and such reports, including those of a continuity of symptomatology, must be specifically acknowledged and considered in formulating any opinions. 

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so. 

3.  Schedule the Veteran for a VA psychiatric examination to determine the etiology of his claimed current psychiatric disability, including PTSD.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any currently diagnosed psychological disorder, to include PTSD, had its onset in service, is related to reported in-service stressors, or is otherwise the result of a disease or injury in service. 

If the examiner finds that the Veteran meets the criteria for a diagnosis of PTSD, the examiner should specify the stressors supporting the diagnosis.  

The examiner must provide a detailed rationale for each opinion.  If the examiner is unable to provide an opinion without resort to speculation, the examiner should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  

The examiner is advised that the Veteran is competent to report in-service combat, his symptoms and history, and such reports, including those of a continuity of symptomatology, must be specifically acknowledged and considered in formulating any opinions. 

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so. 

4.  After any additional treatment records have been obtained and associated with the Veteran's claims file, The RO/AMC should afford the Veteran a VA dental examination to determine whether he has any dental or oral condition that is related to in-service trauma.  

The examiner should review the claims folder and note such review in the examination report or addendum.  Any indicated tests or diagnostic studies should be undertaken. 

The examiner should then provide an opinion as to whether any current dental or oral disorder, to include loss of teeth, is at least as likely as not (50 percent probability or more) the result of an in-service dental trauma.  The examiner should presume that the Veteran's reports of in-service dental trauma during active service are credible. 

The examiner should provide a detailed rationale for any opinion.  If the examiner cannot provide an opinion without resorting to speculation, the examiner must provide a rationale as to why this is so, and must indicate what if any additional evidence would permit an opinion to be made. 

The examiner is advised that the Veteran is competent to his symptoms and history, and such reports, including those of a continuity of s symptomatology, must be specifically acknowledged and considered in formulating any opinions. 

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so. 

5.  After any additional treatment records have been obtained and associated with the Veteran's claims file, schedule him for a VA audiological examination to determine the nature and etiology of any current tinnitus. All indicated tests and studies should be conducted. 

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 

The Veteran should be afforded a clinical examination to determine the nature and extent of his current tinnitus. 

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any current tinnitus had its onset in service, is secondary to service connected hearing loss, is related to the Veteran's in-service noise exposure, or is otherwise related to a disease or injury in service. 

The examiner must provide reasons for the opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report noise exposure and hearing problems in service, his symptoms (including tinnitus), and history, and such reports must be specifically acknowledged and considered in formulating any opinions. 

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so. 

6.  The AOJ should review the examination report to ensure that it contains all findings and opinions requested in this remand. 

7.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


